Case 8:20-cv-00239-JLS-ADS Document 29 Filed 08/18/20 Page 1 of 2 Page ID #:140



     CENTER FOR DISABILITY ACCESS
 1   Raymond G. Ballister, Jr., SBN 111282
     Dennis Price, Esq., SBN 279082
 2   Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
 3   San Diego, CA 92111
 4   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 5
     Attorneys for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7                                CENTRAL DISTRICT OF CALIFORNIA
 8
 9   Rafael Arroyo Jr.,                         )    Case No.: 8:20-cv-00239-JLS-ADS
                                                )
10           Plaintiff,                         )    Declaration of Amanda Seabock in
                                                )    Response to the Show Cause Order
11     v.                                       )
12   Thrifty Payless, Inc;                      )
     and Does 1-10,                             )
13                                              )
             Defendants                         )
14                                              )    Complaint Filed: 2/6/2020
                                                )
15                                              )
                                                )
16
17
18     1. I, the undersigned, am one of the attorneys for plaintiff, Rafael Arroyo Jr., and in that

19          capacity of have familiarity with this case. I can competently testify to the following based

20          on my own knowledge and experience.

21     2. Plaintiff and Defendant settled this case along with approximately two dozen others in

22          which the two parties were involved. Dkt. 21.

23     3. After months of efforts, Plaintiff had been unable to finalize the settlement with

24          Defendants and was forced to restore the case to the active docket. Dkt. 28.

25     4. This course of action was not Plaintiff’s preference. It was, however, the only option as

26          Defendants had stopped cooperating. Plaintiff did as he was expected – he timely notified

27          the Court that the case had settled and alerted the Court when it appeared that the

28          settlement would not come to fruition.

                                                      -1-
     Response                                                                 8:20-cv-00239-JLS-ADS
Case 8:20-cv-00239-JLS-ADS Document 29 Filed 08/18/20 Page 2 of 2 Page ID #:141




 1     5. Counsel for Defendants reached out to me on August 18, 2020, with a proposed solution
 2         to the instant dispute. In short, the Parties will continue efforts toward a settlement. But,
 3         out of an abundance of caution, Plaintiff believes that keeping this case on the active
 4         calendar is appropriate.
 5     6. Plaintiff and counsel sincerely apologize to the Court for any misunderstandings. Indeed,
 6         we are likewise frustrated by these events as Plaintiff had reached a deal with Defendants
 7         and counted on their performance.
 8     7. In light of the above facts, Plaintiff respectfully requests that the Court discharge the
 9         current show cause Order and decline to impose sanctions.
10     8. I declare under penalty of perjury under the laws of the State of California and the United
11         States that the foregoing is true and correct.
12
13
14   Dated: August 18, 2020                             CENTER FOR DISABILITY ACCESS
15                                                      By:   /s/ Amanda Seabock
16                                                            Amanda Seabock, Esq.
17                                                            Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
     Response                                                                8:20-cv-00239-JLS-ADS
